t c memo united_states tax_court sherri a mulne a k a sherri a shannon petitioner v commissioner of internal revenue respondent docket no filed date sherri a shannon pro_se michele leichtman for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure plus an accuracy- unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to deductions for certain employee business_expenses whether petitioner is entitled to a sec_179 deduction for a computer and printer a camera and a telephone whether petitioner is entitled to a home-office deduction and whether petitioner is liable for the accuracy-related_penalty in the notice_of_deficiency respondent allowed a charitable_contribution_deduction of dollar_figure and disallowed dollar_figure in her opening statement respondent's counsel conceded an additional dollar_figure of the charitable_contribution_deduction the parties agree that the stipulation resolves the charitable_contribution_deduction issue therefore we hold that the remaining amount dollar_figure is conceded by petitioner on schedule a petitioner claimed a deduction for employee business_expenses of dollar_figure dollar_figure less dollar_figure per sec_67 in the notice_of_deficiency respondent allowed a deduction for employee business_expenses of dollar_figure dollar_figure less dollar_figure respondent's counsel did not provide the court with details concerning the amount allowed however the employee business_expenses claimed on petitioner's return that were not addressed during the trial of this matter include vehicle expenses of dollar_figure books and magazines of dollar_figure language classes of dollar_figure and telephone of dollar_figure we shall assume the total of these amounts or dollar_figure was a portion of the dollar_figure allowed in the notice_of_deficiency the remaining amount of dollar_figure was not explained in the record for convenience we combine our findings_of_fact and opinion on an issue by issue basis we begin by noting that as a general_rule the commissioner's determinations are presumed correct and that the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of this petition petitioner resided in victorville california employee business_expenses a parking expenses from january through date petitioner was employed by pacific bell yellow pages pacific bell as a telemarketing sales manager of inside sales representatives on date petitioner was promoted by pacific bell to the position of premise sales manager of outside and inside sales representatives as premise sales manager petitioner was responsible for achieving sales commitments for a specific territory through the supervision motivation and development of sales representatives designing and implementing sales campaign strategies handling customer contacts reviewing the accuracy of paperwork and preparing administrative reports petitioner's territory included the coastal region from malibu to palos verdes plus alhambra pasadena and orange county petitioner had an office at pacific bell that was located in downtown los angeles the downtown office petitioner's schedule varied daily and she had no set routine sometimes she worked at her home in the morning and drove to the downtown office or a satellite office in the afternoon on other occasions she worked at the downtown office all day or visited customers during the day in petitioner paid for a parking space near the downtown office petitioner believed it was a necessity to have her car at the downtown office in case she needed to visit a customer satellite office or perform other business-related activities according to a stipulated letter from cheryl groves who is a premise sales manager at pacific bell company business_expenses for parking charges were reimbursable by pacific bell it is not clear from this letter whether such charges refer only to off-site parking charges ie charges incurred to attend meetings or visit customers away from the downtown office or whether such charges included parking at the downtown office petitioner was unaware that she possibly could be reimbursed for parking at the downtown office petitioner claimed a schedule a deduction for parking of dollar_figure sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business the performance of services as an employee constitutes a trade_or_business o'malley v commissi91_tc_352 an ordinary_expense is one that is common and acceptable in the particular business welch v helvering supra pincite a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business 82_tc_538 when an employee has a right to reimbursement for expenditures related to her status as an employee but fails to claim such reimbursement the employee's expenses are not deductible because the employee's expenditures are not necessary ie it is not necessary for an employee to remain unreimbursed for expenses to the extent he or she could have been reimbursed 788_f2d_1406 9th cir affg a memorandum opinion of this court 79_tc_1 56_tc_936 affd without published opinion 456_f2d_1335 2d cir furthermore the mere failure of an employee to seek reimbursement cannot convert the employer's expenses into the employee's kennelly v commissioner supra the burden of establishing that the expense was not reimbursable by the employer had the employee requested reimbursement rests with the employee 24_tc_21 moreover the prohibition of deductions for reimbursable expenses is a bright line rule and applies even when the employee is unaware that the expenses are reimbursable orvis v commissioner supra pincite based on ms groves' letter it appears that petitioner's parking expenses could have been reimbursed by pacific bell had petitioner sought reimbursement moreover petitioner has not proven that her parking expenses at the downtown office were not reimbursable therefore these expenses are not necessary under sec_162 and therefore not deductible b meals expenses petitioner claimed a schedule a deduction for meals expenses of dollar_figure less percent required by sec_274 as sales manager petitioner was required by pacific bell to motivate her sales representatives so that they moreover we note that the canceled checks presented by petitioner do not adequately substantiate the alleged parking expenditures nor is it clear that the parking charges were not a nondeductible personal ie commuting expense sec_267 sec_274 would maximize revenue to motivate her sales representatives and show her appreciation for their work petitioner from time to time took them out to lunch or dinner on occasions in petitioner entertained her sales representatives and incurred substantiated expenses of dollar_figure in addition petitioner held meetings with her sales representatives either individually or in small groups in places near the downtown office over coffee and donuts bagels or fruit to discuss work- related problems or accounts in this regard she incurred expenses of dollar_figure over separate documented occasions we refer to both of these categories collectively as the meals expenses respondent called john moreno mr moreno to testify as to pacific bell's corporate policy regarding reimbursement of meals and entertainment_expenses at the time of the trial mr moreno was an outside sales representative for pacific bell but in he was a telemarketing branch manager for pacific bell for part of until petitioner was promoted he was petitioner's supervisor or reviewer in a rather vague response to a question concerning pacific bell's reimbursement policy for meals and entertainment_expenses incurred by an employee mr moreno stated that pacific bell would reimburse for expenses if the sales manager vouchered those expenses in other words pacific bell would reimburse an employee if the manager approved the expense the record indicates that the vouchers had several approval levels and it was certainly not clear that the immediate superior's approval was final moreover mr moreno's standard for approval apparently was one of reasonableness but he did not elaborate on that term except to say the policy was fairly flexible as far as the monies that were reimbursed if it was felt it was reasonable then yes we would be reimbursing if it was a daily or weekly voucher that was not considered reasonable so it just depended on the individual manager and also the number of representatives that they had reporting to them at the time mrs shannon was reporting to me primarily she was responsible for the inside sales representatives and that was not let's say those entertainment--those meals were not as common or as ongoing as they would be for an outside sales representative thereafter mr moreno opined that reasonable usually means dollar_figure to dollar_figure per person for lunch or dinner once or twice a month however whether a meals expense is considered reasonable depends on the number of sales representatives the manager supervised and the particular events or circumstances surrounding the meals expense such as whether pacific bell was sponsoring a special campaign or contest the receipts and calendar presented by petitioner indicate that she took her sales representatives out for lunch or dinner between to times per month and incurred meals expenses in connection with sales representative meetings between to times per month petitioner credibly testified that her meals expenses were not reimbursable by pacific bell mr moreno did not convince us otherwise ms groves' letter did not mention any pacific bell policy regarding reimbursement for meals with other employees accordingly we hold that petitioner's meals expenses were not reimbursable by pacific bell to substantiate her meals expenses petitioner presented a detailed calendar for in which she recorded the date amount place and business_purpose of the meals expenses in addition petitioner credibly testified that the meals expenses were incurred to motivate her sales representatives or incurred in connection with meetings to discuss accounts or other work- related problems with her sales representatives based on petitioner's calendar and testimony we conclude that she incurred meals expenses for lunch and dinner of dollar_figure and for sales representative meetings of dollar_figure accordingly petitioner is entitled to a meals expense deduction based on those amounts subject_to the 80-percent limitation imposed by sec_274 c contest prizes in pacific bell held a 6-month contest to motivate the sales representatives to maximize revenue winners of the contest received awards totaling dollar_figure the sales manager was required to pay the bonus and was entitled to reimbursement from pacific bell four of petitioner's sales representatives won the contest three of the sales representatives used the bonus to take a cruise from los angeles to san diego and one sales representative used the bonus to go to las vegas petitioner charged the cost of these trips about dollar_figure on her pacific bell mechanic's bank credit card and subsequently paid the credit card bill petitioner and mr moreno testified that petitioner was entitled to reimbursement for the cost of these trips further petitioner submitted a voucher for reimbursement however the voucher was returned to petitioner for corrections which she made nevertheless petitioner does not remember receiving the reimbursement due to the illness of her mother which occurred at or about the same time although we sympathize with petitioner her failure to follow up on the claim for reimbursement due to personal problems does not convert this expense into a deductible employee_business_expense since this expense was reimbursable it is not necessary under sec_162 and petitioner is not entitled to a deduction for such amount however we note that the amount of this issue coincides with the dollar_figure allowed by respondent but unexplained in the record see supra note sec_179 deduction the pacific bell mechanic's bank credit card was not for a corporate account pacific bell required petitioner to keep the credit card in her name and pay the bill out of her personal checking account if she incurred a reimbursable expense she was required to submit a reimbursement form to pacific bell during petitioner purchased an old ibm computer and printer for her home_office for dollar_figure petitioner was a credible witness and we believe and so find that she used the computer and printer exclusively for business purposes to write various reports and other documents required by pacific bell and to keep up with the volume of work associated with her position as sales manager petitioner also purchased a nikon camera in for dollar_figure which was used to take pictures of customers and or their businesses these pictures were used in yellow page advertisements the camera was kept in petitioner's locked desk drawer at the downtown office and was used only by sales representatives for business reasons pacific bell did not provide a camera and did not require petitioner to purchase a camera in addition petitioner purchased a telephone for her home_office for approximately dollar_figure the telephone was allegedly used only for business calls petitioner did not have a separate business telephone line in her home_office on form_4562 attached to her return petitioner claimed a sec_179 expense deduction for a computer and printer telephone and camera according to the form_4562 the cost_basis of the computer and printer was dollar_figure and the cost_basis of the camera and telephone was dollar_figure sec_179 allows a taxpayer to elect to expense in the year placed_in_service the cost of sec_179 property sec_179 property includes any tangible_property to which sec_168 applies which is sec_1245 property which is acquired for use in the active_conduct_of_a_trade_or_business sec_179 sec_1245 property includes personal_property sec_1245 sec_280f however provides that an employee may not claim a sec_179 deduction for listed_property unless the employee's use of the listed_property is for the convenience_of_the_employer and required as a condition_of_employment in addition the strict substantiation requirements of sec_274 must be met with respect to listed_property listed_property includes any computer or peripheral property sec_280f the camera and telephone are not listed_property the convenience_of_the_employer and condition_of_employment tests are essentially the same 334_f2d_660 in order to satisfy the condition_of_employment requirement the use of the property must be required in order for the employee to perform the duties of his or her employment properly sec_1_280f-6t a ii temporary income_tax regs fed reg date whether the use of property is so required depends on all the facts and circumstances the standard is an objective one 43_tc_697 affd 351_f2d_308 1st cir the employer need not explicitly require the employee to use the property similarly a mere statement by the employer that the use of the property is a condition_of_employment is not sufficient sec_1_280f-6t a ii temporary income_tax regs fed reg date because of her heavy caseload and the number of sales representatives she managed it was necessary for petitioner to purchase a computer and printer petitioner used the computer and printer to complete various reports she was required to submit to her supervisors at pacific bell mr moreno testified that sales managers could access information at home via modem and that by using computers at home sales managers were able to work efficiently and keep on top of the volume of work mr moreno further testified that only third level management could enter the building after hours and that petitioner was considered second level management thus petitioner was unable to use the office computer after business hours we find based on the facts and circumstances presented that petitioner's purchase of the computer and printer was for the convenience of her employer and required as a condition_of_employment accordingly petitioner is entitled to a sec_179 deduction for the computer and printer based on their cost of dollar_figure the purchase of the camera was according to petitioner for the purpose of enhancing her performance as a sales manager for pacific bell specifically the camera was used to take pictures for use in the clients' advertisements in the telephone directory petitioner kept the camera locked in her desk at the downtown office and the camera was used only in connection with pacific bell advertisements we conclude that the camera was used exclusively for petitioner's business as an employee and its purchase for dollar_figure qualifies for a sec_179 deduction as for the telephone we do not believe that its purchase was ordinary and necessary or that petitioner used the telephone located in the home_office only for business purposes accordingly petitioner is not entitled to a deduction for the cost of the telephone home-office deduction in petitioner lived in an apartment in glendale california the apartment was approximately to square feet in size and consisted of two bedrooms two bathrooms living room kitchen dining room and hallway petitioner paid rent of dollar_figure per month for the apartment petitioner used the smaller bedroom which was about one fifth of the apartment as an office petitioner worked in her home_office during the evenings and weekends however she had no set routine concerning the use of the office pacific bell did not require sales managers to have a home_office however pacific bell preferred them to have a home_office if it promoted time management enabled managers to access information to better coach the sales representatives and to keep on top of the volume of work on schedule a petitioner claimed a deduction for a home_office of dollar_figure sec_280a in general denies deductions with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a sec_280a further provides that in the case of an employee deductions are allowable only if the use of the dwelling is for the convenience_of_the_employer since petitioner was an employee she must satisfy two tests in order to qualify for the home-office deduction she must establish that her home_office was her principal_place_of_business and that she maintained the office for the convenience of her employer in deciding this case the court must employ the definition of principal_place_of_business as set forth in 506_us_168 the term principal_place_of_business means not merely an important or necessary place of business but the most important consequential or influential one id this inquiry requires a consideration of the relative importance of the activities performed at each location and the relative amount of time spent at each location id pincite on this record we conclude that petitioner's home_office was not her principal_place_of_business rather we conclude that petitioner performed the bulk of her work-related activities at her downtown office in addition petitioner performed substantial work at satellite offices and at offices of customers accordingly we conclude that petitioner's home_office was not her principal_place_of_business petitioner therefore is not entitled to a home-office deduction under sec_280a accuracy-related_penalty respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 petitioner's return was prepared by john d stoller a certified_public_accountant petitioner gave mr stoller the receipts for the camera telephone and computer and printer petitioner also gave him receipts and canceled checks related to the home-office deduction and her parking expenses she explained to him the circumstances related to parking at the downtown office in addition petitioner gave mr stoller a sheet of paper on which she had compiled the information from her daily calendar relating to her meals expenses pursuant to sec_6662 if any portion of an underpayment_of_tax is due to negligence or disregard of rules or regulations the taxpayer is liable for an amount equal to percent of the portion of the underpayment attributable to such negligence or disregard of the rules and regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 petitioner has the burden_of_proof on this issue 58_tc_757 if a taxpayer relies in good_faith upon the advice of a competent and experienced accountant in the preparation of the taxpayer's return the addition_to_tax for negligence or the intentional disregard of rules or regulations is not applicable sec_6664 94_tc_473 to show good_faith reliance the taxpayer must show that the return preparer was supplied with all the necessary information and the incorrect return was a result of the preparer's mistakes 59_tc_473 after careful review we conclude that petitioner did not provide mr stoller with all of the necessary information to prepare her return specifically she did not advise him about the reimbursement policy regarding parking she did not have substantiation for meals expenses in excess of what we have allowed herein and she possibly failed to follow up on the reimbursement for the contest prizes moreover she has not proven that she fully apprised him of the facts concerning the home-office deduction and the purchase of the telephone to that extent petitioner is liable for the accuracy-related_penalty under sec_6662 to reflect the holdings of this court decision will be entered under rule
